                                                                                                                            FILED
                                                                                                                  2021 Mar-29 AM 10:11
                                                                                                                  U.S. DISTRICT COURT
                                                                                                                      N.D. OF ALABAMA
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Northern District of Alabama


      LAKEISHA EZELL, as representative of the                        )
        ESTATE OF TERRENCE ANDREWS,                                   )
                                                                      )
                                                                      )
                            P/aintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 4:20-CV-02058-ACA
                                                                      )
                JEFFERSON DUNN, et al.,                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                           fl; Iidl~   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Charles Daniels
                                           Nevada Department of Corrections
                                           Stewart Facility
                                           5500 Snyder Avenue, Bldg. 17
                                           Carson City, Nevada 89701



          A lawsuit has been tiled against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johnson Law Group
                                 2170 Highland Avenue, Suite 250
                                 Birmingham, AL 35205



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                 SHARON N. HARRIS, CLERK OF COURT

                                                                                CLERK OF COURT


Date:     2/2q[21
                                                                                         CllRK, U.S. DISTRICT COUi?T
                                                                                        ROOM 1'40, U.S. COURTHOLISE
                                                                                          1729 51H AVENUE NORTH
                                                                                          BIRMINGHAM, AL 35203
